Conger, J. This was a suit brought by appellant against appellee and one O. J. Beam, upon a note for 81,000. Appellee denied his signature to the note and this was the principal question submitted to the jury. It is urged that the court below erred in admitting improper evidence upon the question of the genuineness of the signature. Oliver Crissy, a witness called for appellee, stated that he had never seen appellee write; that in January or Febru. ary, 1885, at a time when appellee was disputing signatures, appellee took from his pocket five notes, exhibited them to the witness and others and admitted that the signature to those five notes was genuine, and that this was all the knowledge of appellee’s handwriting that the witness had. Upon this the witness was allowed by the court below to express his opinion as to the genuineness of the signature in dispute. Knowledge thus acquired did not make him competent as a witness upon the subject. Snyder v. McKeewer, 10 Ill. App. 188; Board of Trustees v. Misenheimer, 78 Ill. 22. O. H. Bliss, a witness for appellee, stated that he had no recollection of ever seeing appellee write, but that he had examined the signature to an answer in chancery and some other papers that he heard appellee state under oath were signed by him, and from such information expressed his opinion that the disputed signature was not genuine. It does not clearly appear from the record when he made the examination of these genuine signatures, but we infer it was after the dispute arose, and was done by the witness for the purpose of satisfying his own mind as to the genuineness of the signature in dispute. If we are correct in drawing this conclusion, and his answer will hardly admit of any other, he would clearly he incompetent under the rule in 78 Ill., supra. The evidence was conflicting, and we can not know how far the statement of these two witnesses may have influenced the finding of the jury and therefore think the question should be submitted to another jury upon such evidence only as under the rules of law is competent. jReversed, and remanded.